  Case: 4:21-cv-00816-SRC Doc. #: 1 Filed: 07/06/21 Page: 1 of 5 PageID #: 83




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ADRIANNA THURMAN                          )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )             Cause No.: 4:21-cv-00816
                                          )
ST. LOUIS COUNTY,                         )             JURY TRIAL DEMANDED
                                          )
JIM BUCKLES, in his individual capacity,  )
                                          )
JULIA MURPHY, in her individual capacity, )
                                          )
JENNIFER BELLO-KOTTENSTETTE, in her )
individual capacity,                      )
                                          )
BRIAN HERSCHBACH, in his individual       )
capacity,                                 )
                                          )
TRICIA RODGERS, in her individual         )
capacity,                                 )
                                          )
JOHN DOE (NO. 1),                         )
                                          )
JOHN DOE (NO. 2),                         )
                                          )
and                                       )
                                          )
JOHN/JANE DOE (NO. 3)                     )
                                          )
               Defendants.                )

                     NOTICE OF REMOVAL TO FEDERAL COURT

       COMES NOW, Defendant St. Louis County, by and through the undersigned counsel,

and pursuant to 28 U.S.C. §1446(a) and 28 U.S.C. §1331, hereby removes this action from the

Circuit Court of St. Louis County, Missouri based on the following grounds:

   1. On June 3, 2021, Plaintiff filed suit against defendants in the Circuit Court of St. Louis




                                                1
   Case: 4:21-cv-00816-SRC Doc. #: 1 Filed: 07/06/21 Page: 2 of 5 PageID #: 84




County, Missouri, in the case styled Adrianna Thurman v. St. Louis County, et al., Cause No.

21SL-CC02526.

   2. Count I of the Complaint is brought pursuant to 42 U.S.C. Section 1983 against

Defendant Does, Rodgers and Herschbach for alleged unlawful seizure and confinement under

the Fourth and Fourteenth Amendments.

   3. Count II of the Complaint is brought against Defendants St. Louis County, Does,

Rodgers, and Herschbach and alleges a claim of false imprisonment and re-alleges and

incorporates by reference the allegations set forth in Count I to form part of the same case or

controversy underlying the Section 1983 claim, which may be joined in this action pursuant to 28

U.S.C. Section 1441(c).

   4. Count III of the Complaint is brought against Defendant Bello-Kottenstette and alleges a

claim of Failure to Provide Adequate Medical Care and Treatment in Violation of the Eighth and

Fourteenth Amendments and requests relief under 42. U.S.C. Section 1983 and re-alleges and

incorporates by reference the allegations set forth in Counts I and II to form part of the same case

or controversy.

   5. Counts IV and V of the Complaint are brought against Defendant St. Louis County and

allege claims of Unlawful Practice and/or Custom and request relief under 42 U.S.C. Section

1983 and re-allege and incorporate by reference the allegations set forth in Counts I – III and

form part of the same case or controversy.

   6. Count VI of the Complaint is brought against Defendants St. Louis County, Buckles, and

Murphy and alleges a claim of Failure to Train, Supervise, and/or Discipline and requests relief

under 42 U.S.C. Section 1983 and re-alleges and incorporates by reference the allegations set

forth in Counts I – V to form part of the same case or controversy.



                                                 2
   Case: 4:21-cv-00816-SRC Doc. #: 1 Filed: 07/06/21 Page: 3 of 5 PageID #: 85




   7. Count VII of the Complaint is brought against Defendants St. Louis County, Buckles,

Murphy, Does, Rodgers and Herschbach and alleges a claim of Negligence Per Se pursuant to

Section 491.170 of the Missouri Revised statutes and re-alleges and incorporates by reference the

allegations set forth in Counts I – VI to form part of the same case or controversy, which may be

joined in this action pursuant to 42 U.S.C. Section 1441(c).

   8. Defendant St. Louis County accepted service of the Complaint for Damages on June 04,

2021, by agreement, and has removed this case within thirty days thereafter, calculating for the

legal public holiday of Independence Day on Sunday, July 04, 2021 and its observance on

Monday July 05, 2021. Such removal is timely under 28 U.S.C. §1446(b) and Federal Rule of

Civil Procedure 6.

   9. Defendant St. Louis County is the only Defendant who has been served as of the date of

the filing of this Notice and is the only Defendant who can join in and consent to this action’s

removal to the United States District Court for the Eastern District, Eastern Division pursuant to

28 U.S.C. §1446(b)(2)(A).

   10. Pursuant to Local Rule 81-2.03 a copy of all process, pleadings and orders and other

documents on file in the State Court are attached as Exhibit A.

   11. Pursuant to Local Rule 81-2.03 proof of filing the Notice of Removal with the Clerk of

the State Court and proof of written notice on all adverse parties is attached as Exhibit B.

   12. Venue is proper in this District under 28 U.S.C. §1391 because this District and Division

embrace the geographic region where the State action is pending.

   13. The Court has original jurisdiction of plaintiff’s civil rights lawsuit under 28 U.S.C.

§1331.

   14. Defendants file herewith a filing fee in the amount of $400.00 and the proof of filing the



                                                 3
  Case: 4:21-cv-00816-SRC Doc. #: 1 Filed: 07/06/21 Page: 4 of 5 PageID #: 86




Notice of Removal with the Clerk of the State Circuit Court.


                                                    Respectfully submitted,

                                                    BETH ORWICK
                                                    COUNTY COUNSELOR

                                               By: /s/ Catherine M. Robertson      _
                                                   Catherine M. Robertson #63200MO
                                                   Associate County Counselor
                                                   Office of the County Counselor
                                                   41 S. Central Avenue, 9th Floor
                                                   Clayton, MO 63105
                                                    (314) 615-7031 (direct)
                                                   (314) 615-3732 (facsimile)
                                                   crobertson@stlouisco.com

                                                    Attorney for Defendant St. Louis County




                                               4
   Case: 4:21-cv-00816-SRC Doc. #: 1 Filed: 07/06/21 Page: 5 of 5 PageID #: 87




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 6th day of July, 2021, a true and accurate
copy of the foregoing Notice of Removal was filed electronically with the Clerk of Court and
sent via e-mail to:

       Mark J. Pedroli
       Pedroli Law, LLC
       7777 Bonhomme Ave, Suite 2100
       Clayton, Missouri 63105
       (314) 669-1817
       (314) 789-7400 (fax)
       mark@pedrolilaw.com
       Attorney for Plaintiff

       Daniel J. Kolde
       P.O. Box 440344
       St. Louis, Missouri 63105
       daniel.kolde.law@gmail.com
       Attorney for Plaintiff
                                                     /s/ Catherine M. Robertson




                                                 5
